Citation Nr: 1025602	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-22 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee condition.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for a skin condition, also 
claimed as secondary to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1969 to September 
1971, and served in Vietnam from May 18, 1970, to April 28, 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA), St. Petersburg, Florida, Regional Office 
(RO), which denied service connection for a left knee condition, 
bilateral hearing loss, PTSD, and a skin condition (also claimed 
as secondary to Agent Orange exposure).  The Veteran disagreed 
with such decision and subsequently perfected an appeal.   

During the pendency of his appeal, the Veteran relocated to the 
Atlanta, Georgia, area.  Thus, his appeal was transferred to the 
Atlanta RO.   

The issue of entitlement to service connection for a skin 
condition, also claimed as secondary to Agent Orange exposure, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Although a current diagnosis of a left knee disability is 
objectively demonstrated, the Veteran's service treatment records 
(STRs) are negative for complaints, treatment, and/or diagnoses 
of a left knee disability; and there is no evidence of continuity 
of left knee pain after the Veteran's discharge from service.  
Further, the evidence of record reveals that the Veteran's first 
post-service treatment for any left knee disability occurred as a 
result of an injury he incurred as a security guard in 1989, 
approximately 18 years after his discharge from service.  

2.  The Veteran's STRs are negative for complaints, treatment, 
and/or diagnoses of any hearing loss disability, to include 
bilateral hearing loss; bilateral sensorineural hearing loss was 
not exhibited within the first post-service year; a current 
diagnosis of any hearing loss disability, to include bilateral 
hearing loss, is not objectively demonstrated; and there is no 
evidence of continuity of any hearing deficits after the 
Veteran's discharge from service.

3.  The Veteran's STRs are negative for complaints, treatment, 
and/or diagnoses of any psychiatric disability, to include PTSD; 
and a current diagnosis of PTSD, or any other psychiatric 
disability, is not objectively demonstrated.


CONCLUSIONS OF LAW

1.  A left knee condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  Bilateral hearing loss was not incurred in or aggravated by 
service, and sensorineural hearing loss may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2009).

3.  PTSD was not incurred or aggravated in active service.  38 
U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by May 2006 and July 2006 
letters.  These letters fully addressed all three notice 
elements; informed the Veteran of what evidence was required to 
substantiate his service connection claims; and of the Veteran's 
and VA's respective duties for obtaining evidence.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, that will assist in 
substantiating or that is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In attachments to the May 2006 and July 2006 notice letters, the 
RO also advised the Veteran as to how disability ratings and 
effective dates are awarded, as required in Dingess.  See 19 Vet. 
App. at 486.  

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim.  Id.    

The Board acknowledges that, to date, VA has not provided the 
Veteran an examination or sought a medical opinion with respect 
to his service connection claims for a left knee condition, 
bilateral hearing loss, and PTSD.  However, in light of the 
uncontroverted facts, the Board finds that the evidence, which 
indicates that his STRs are negative for complaints, treatment, 
and/or diagnoses of a left knee condition; he did not seek 
treatment for his left knee condition until many years after 
service and such treatment was the result of an injury he 
incurred as a security guard in 1989, approximately 18 years 
after his discharge from service; he was not diagnosed with any 
hearing loss disability or any psychiatric disability, to include 
PTSD; and he did not seek any treatment for any hearing loss or 
any psychiatric disability, to include PTSD, after service, an 
examination is unnecessary to decide this claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006) (citing 38 U.S.C.A. 
§ 5103A(d), 38 C.F.R. § 3.159(c)(4)).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder contains 
VA and private treatment records, a December 2008 response from 
the U.S. Army and Joint Services Records Research Center (JSRRC), 
formerly U.S. Armed Services Center for Unit Records Research 
(CURR), and statements submitted by or on behalf of the Veteran.  
Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria for Service Connection Claims

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within one year after discharge from service.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Further, 
psychoses may be presumed to have been incurred during active 
military service if they become manifest to a degree of at least 
10 percent within the first year following active service in the 
case of any veteran who served for 90 day or more during a period 
of war.  See id.

To establish service connection for a disability or injury, there 
must be medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease or 
injury, and medical evidence linking the current disability to 
that in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992). 
The Court held that the requirement that a current disability be 
present is satisfied when a claimant has a disability at the time 
the claim is filed, or during the pendency of that claim, even if 
the disability resolves prior to the VA's adjudication of the 
claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In cases where a hearing loss disability is claimed, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the above frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for establishing 
a 'disability' at that time, he or she may nevertheless establish 
service connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

In cases where PTSD is claimed, establishing service connection 
for PTSD requires: (1) medical evidence diagnosing PTSD; (2) 
credible supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Section 3.304(f) also provides that if the evidence establishes 
that the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
also 38 U.S.C.A. 
§ 1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997).
A PTSD diagnosis must be established in accordance with 38 C.F.R. 
§ 4.125(a), which mandates that for VA purposes, all mental 
disorders must conform to the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (American Psychiatric Association 4th ed. 1994) 
(DSM-IV).  In this regard, the Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the DSM-IV 
in the May 1994 first printing and its more liberalizing 
standards to establish a diagnosis of PTSD.  Specifically, the 
Court took notice of the change from an objective "would evoke . 
. . in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard (e.g. 
whether a person's exposure to a traumatic event and response 
involve intense fear, helplessness, or horror).  Hence, the Court 
noted that a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-41 (1997).
	
In making all determinations, the Board must fully consider the 
lay assertions of record.  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  A 
layperson is competent to report on the onset and continuity of 
his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
The reasonable doubt must be in the range of probability and more 
than pure speculation or remote possibility.  38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Left Knee Claim

In this case, the Veteran is seeking service connection for a 
left knee disability, which he maintains is related to his active 
service.  

On review of the record, the Board finds that service connection 
for a left knee disability is not warranted.  The Veteran has a 
current left knee disability to meet the threshold requirement 
for service connection.  See Brammer, 3 Vet. App. at 225.  In 
this regard, private treatment records include various diagnoses 
of bilateral knee internal derangement/effusion and left knee 
effusion.  See April 1989 Private Treatment Letter from Dr. 
F.E.B.; March 2006 Emergency Room Treatment Record, Shands 
Jacksonville.  Although the Veteran has been diagnosed with a 
current left knee disability, there is no true indication that 
his disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).   In this regard, review of 
the Veteran's STRs are negative for any complaints, treatment, 
and/or diagnoses of a left knee disability during his active 
military service.   Although the Veteran reported trick/locked 
knee and history of knee swelling twice on his July 1969 Report 
of Medical History during his entrance examination and there is 
ambiguity as to whether such history relates to the left or the 
right knee, the Veteran never complained of, sought treatment 
for, or was diagnosed with any left knee disability in-service.  
His STRs include notation and treatment for a right knee injury 
only.  See November 1969 Chronological Record of Medical Care.  

There is also no evidence of arthritis of the left knee within 
the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309 
(2009).  

Further evidence weighing against the Veteran's claim includes an 
April 1989 Private Treatment Letter from Dr. F.E.B. which 
indicates that the Veteran suffered injury to his left knee while 
working as a security guard in 1989, approximately 18 years after 
his discharge from service.  Such records are the first 
indication of complaints and treatment of left knee disability 
post-service and are dated approximately 18 years post-service.  
Evidence of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

There is also no evidence of a nexus between the Veteran's left 
knee disability and his service.

The Board also finds that there is no evidence of continuity of 
symptomatology, specifically left knee pain, after the Veteran's 
discharge from service to warrant service connection under such 
theory.  See 38 C.F.R. § 3.303(b).   In this regard, as noted, 
review of the Veteran's post-service treatment records indicate 
that his left knee disability is the result of any injury he 
suffered in 1989, approximately 18 years after discharge from 
service, and the Veteran has not argued that he suffered any 
other problems with this left knee during the period of discharge 
from service until his first post-service treatment in 1989.  
Absent a finding of a relationship between the Veteran's left 
knee disability and his service or continuity of symptomatology 
related to service, there is no basis to grant service 
connection.
	


Bilateral Hearing Loss Claim

Initially, the Board notes that there is no current bilateral 
hearing loss disability as the evidence of record is negative for 
any treatment records revealing any hearing loss disability.  In 
this regard, review of the record is negative for any treatment 
records revealing any treatment for any hearing loss or any 
diagnosis of hearing loss.  Congress specifically limits 
entitlement for service connected disease or injury to cases 
where incidents have resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim for 
service connection.  See Brammer, 3 Vet. App. at 225.  Thus, in 
this case, without evidence of impaired hearing that meets the 
criteria of a hearing loss disability under 38 C.F.R. § 3.385, 
direct service connection for a bilateral hearing loss disability 
must be denied.  

Review of the Veteran's STRs are negative for any complaints, 
treatment, and/or diagnoses of any hearing loss disability.  In 
fact, the Veteran's August 1971 Separation Examination Report 
includes an audiogram which reveals normal hearing bilaterally.  
The threshold for normal hearing is from 0 to 20 decibels.  See 
38 C.F.R. § 3.385.      

The Board also finds that there is no evidence of continuity of 
symptomatology, specifically hearing loss problems, after the 
Veteran's discharge from service to warrant service connection 
under such theory.  See 38 C.F.R. § 3.303(b).   In this regard, 
as noted, review of the Veteran's post-service treatment records 
are negative for any complaints, treatment, or diagnoses of 
bilateral hearing loss.  Absent a finding of a current bilateral 
hearing loss disability that can be related to service or 
continuity of symptomatology related to service, there is no 
basis to grant service connection.

PTSD Claim

The Veteran is also seeking service connection for PTSD, which he 
maintains was incurred in-service from stressors incurred while 
the Veteran served in Vietnam.  Specifically, the Veteran claims 
that his PTSD is a result of seeing 20 to 80 dead Vietnamese 
bodies on the side of a highway while travelling from Saigon to 
DaNang around June 1970.  See September 2008 "Statement in 
Support of the Claim," VA 21-4138.    

Initially, the Board notes that there is no evidence of any 
psychiatric condition, to include PTSD, within the first post-
service year to gain the benefit of presumptive service 
connection.  See 38 C.F.R. §§ 3.307, 3.309 (2009).  

In fact, the post-service medical records are negative for any 
diagnosis of any psychiatric condition, to include PTSD.  In this 
regard, the Veteran's claims folder contains no post-service 
treatment records regarding any psychiatric condition, to include 
PTSD, and the Veteran has not indicated that he has received or 
does receive any treatment for such disability.  

Congress specifically limits entitlement for service connected 
disease or injury to cases where incidents have resulted in a 
disability.  In the absence of proof of a present disability, 
there can be no valid claim for service connection.  See Brammer, 
3 Vet. App. at 225.  Thus, in this case, without evidence of a 
current clinical diagnosis, direct service connection for PTSD 
must be denied.  See 38 C.F.R. § 3.304(f).

Since there is no competent evidence of record demonstrating a 
current PTSD disability to meet the threshold question in a 
service connection claim, the claim of service connection for 
PTSD must fail.

Although the Veteran argues that he should be awarded service 
connection for PTSD on the basis that he is a combat Veteran.  
See June 2006 "Statement in Support of Claim," VA Form 21-4138.  
The evidence of record is unclear as to whether the Veteran 
served in actual combat.  However, even if the evidence of record 
revealed that the Veteran served in combat, significantly, there 
is still no competent and objective diagnosis of a PTSD 
disability to meet the threshold question in a service connection 
claim.  



Further, the requirements as laid out under 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. 
§ 3.304(d) allow combat veterans, in certain circumstances, to 
use lay evidence to establish the incurrence of a disease or 
injury in service, and serves only to relax the evidentiary 
burden to establish incurrence of a disease or injury in service. 
Clyburn v. West, 12 Vet. App. 296, 303 (1999).  In other words, a 
diagnosis of a PTSD disability and a medical nexus opinion 
revealing a relationship between the Veteran's PTSD disability 
and his service are still required.  Even so, if an injury or 
disease is alleged to have been incurred or aggravated in combat, 
such incurrence or aggravation may be shown by satisfactory lay 
evidence, provided it is consistent with the circumstances, 
conditions, or hardships of combat, even if there is no official 
record of the incident.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.304(d) (2009).  "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  
Such evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  Section 1154(b) [and the implementing regulation, 38 
C.F.R. 
§ 3.304(d)] allow combat veterans, in certain circumstances, to 
use lay evidence to establish the incurrence of a disease or 
injury in service.  "However, the provisions of section 1154(b) 
do not provide a substitute for medical-nexus evidence . . ."  
Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Section 1154(b) 
serves only to relax the evidentiary burden to establish 
incurrence of a disease or injury in service.  Id.  

The Board also finds that there is no evidence of continuity of 
symptomatology, specifically complaints of any psychiatric 
symptomatology, after the Veteran's discharge from service to 
warrant service connection under such theory.  See 38 C.F.R. § 
3.303(b).   In this regard, as noted, review of the Veteran's 
post-service treatment records are negative for any complaints, 
treatment, or diagnoses of any psychiatric condition, to include 
PTSD.  Absent a finding of a current PTSD disability that can be 
related to service or continuity of symptomatology related to 
service, there is no basis to grant service connection.



Conclusion

Additionally, the Board notes that the Veteran has contended on 
his own behalf that his left knee disability, bilateral hearing 
loss, and PTSD are related to his military service.  The Veteran 
also argues that his current left knee disability is related to 
his in-service complaints of trick/locked knee and history of 
knee swelling twice  noted on his July 1969 Report of Medical 
History during his entrance examination.  The Veteran is 
competent to report his symptomatology during service.  However, 
such statements are not credible because, as discussed above, 
review of the evidence of record reveals that the Veteran does 
not have any current bilateral hearing loss or PTSD disabilities.  
Further, with regard to the Veteran's left knee disability claim, 
his STRs are negative for any complaints, treatment, and/or 
diagnoses of any left knee disability in-service.  In addition, 
significantly, an April 1989 Private Treatment Letter from Dr. 
F.E.B. indicates that the Veteran suffered injury to his left 
knee while working as a security guard in 1989, approximately 18 
years after his discharge from service.  Such treatment is the 
first indication of any post-service treatment for the left knee, 
and the Veteran has not argued that he suffered any other 
problems with this left knee during the period of discharge from 
service until his first post-service treatment in 1989.  

The Board concludes that a left knee condition, bilateral hearing 
loss, and PTSD were not incurred in or aggravated by service.  
The benefit-of-the-doubt doctrine has been considered; however, 
as the preponderance of the evidence is against the claims, it is 
inapplicable in the instant appeal.  38 U.S.C.A. § 5107(b); see 
also Gilbert, 1 Vet. App. at 54.     


ORDER

Entitlement to service connection for a left knee condition is 
denied.

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for PTSD is denied.
REMAND

The Veteran also seeks service connection for a skin condition 
(also claimed as a result of exposure to Agent Orange).  Further 
development is necessary prior to analyzing the claim on the 
merits.  

To establish service connection for a disability or injury, there 
must be medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease or 
injury, and medical evidence linking the current disability to 
that in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Further, a preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is clear and unmistakable evidence (obvious and 
manifest) that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a)-(b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); see also Falzone v. Brown, 8 Vet. App. 398, 402 
(1995) (holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in severity 
during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

Review of the record reveals that the Veteran complained of and 
sought treatment for dermatitis of the face and a rash of the 
hips and legs in-service.  See October 1969 Treatment Record; 
December 1969 Treatment Record; December 1969 Dermatology Note.  
The Veteran claims that he should be granted service connection 
for a skin disability as a result of such treatment in-service 
and as a result of Agent Orange exposure, and in the alternative, 
if his skin disability is a pre-existing disability, such 
disability was aggravated by service.  See September 2008 
"Statement in Support of Claim," VA Form 21-4138.  

Further review of the Veteran's STRs suggest that the Veteran's 
dermatitis of the face disability may be a pre-existing disease 
or injury.  See October 1969 Treatment Record (noting dermatitis 
of the face since age 6).  Nonetheless, as noted, a disability 
resulting from a preexisting injury or disease warrants service 
connection when it has been aggravated by active military, naval, 
or air service, unless there is clear and unmistakable evidence 
(obvious and manifest) that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a)-(b)     

The Veteran's post-service treatment records do not include any 
treatment for the skin, and it is unclear whether the Veteran has 
a current skin disability related to his service, to include 
herbicide/Agent Orange exposure in-service.  Further, the 
evidence of record includes credible statements submitted by the 
Veteran of in-service skin treatment, also supported by his STRs.  
The evidence also suggests that the Veteran's dermatitis of the 
face disability may have pre-existed service and may have been 
aggravated by the Veteran's service.  Based on the foregoing, a 
VA exam is necessary to ascertain whether any current skin 
disability is related to service, to include herbicide/Agent 
Orange exposure, and if the Veteran's skin disability, to include 
dermatitis of the face, pre-existed service, whether his service 
aggravated or permanently worsened the skin disability, and 
whether the aggravation or permanent worsening was beyond the 
natural progress of the pre-existing disability.  See 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).  
The fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior medical 
examinations and treatment in order to conduct a complete 
evaluation of the Veteran's claim.  38 C.F.R. § 4.2 (2009).  
Where further evidence, or clarification of the evidence, is 
needed for proper appellate decision-making, a remand to the RO 
is required.  38 C.F.R. § 19.9(a)(1) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any skin disability, to 
include any rash of the lower extremities, 
including the hips, legs, and buttocks.  
Specifically, the VA examiner should 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
skin disability, to include any rash of 
the lower extremities, including the hips, 
legs, and buttocks, is related to the 
Veteran's service, including exposure to 
herbicides/Agent Orange in Vietnam.

The examiner should also provide an 
opinion as to whether the Veteran's 
dermatitis of the face, or any other 
current skin disability, pre-existed 
service.  If the examiner determines the 
Veteran's dermatitis of the face, or any 
other current skin disability, pre-existed 
service, then he or she should provide an 
opinion as to whether it is likely as not 
(a 50 percent probability or greater) that 
the pre-existing  dermatitis of the face 
disability itself was otherwise aggravated 
or permanently worsened as a result of the 
Veteran's service, to include 
herbicide/Agent Orange exposure in 
Vietnam.  In giving an opinion, the 
examiner should specifically comment as to 
whether such aggravation/worsening may be 
considered a permanent worsening of a pre-
existing condition, or whether such 
aggravation/worsening resulted in a 
temporary exacerbation or natural 
progression of the pre-existing dermatitis 
of the face disability.     

If the examiner determines that the 
Veteran's dermatitis of the face, or 
any other current skin disability, did 
not pre-exist service, he or she should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
dermatitis of the face disability is 
related to the Veteran's service, 
including herbicide/Agent Orange exposure 
in Vietnam.

A complete rationale should be provided 
for any opinion.  The claims file, a copy 
of this remand, and any additional 
evidence obtained pursuant to the requests 
above, should be made available to the 
examiner for review.  The entire claims 
file, to include the Veteran's STRs, 
specifically an October 1969 Treatment 
Record noting dermatitis of the face since 
age 6, a December 1969 Treatment Record 
with complaints of rash on the hips and 
legs, and a December 1969 Dermatology Note 
indicating rash of the legs and buttocks, 
must be reviewed by the examiner in 
conjunction with the examination and the 
report should state that such review has 
been accomplished. 

2.  Upon completion of the above-requested 
development, the RO should readjudicate 
the Veteran's service connection claim for 
a skin condition, taking into account any 
newly obtained evidence.  If the service 
connection claims remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case as to the issues remaining on 
appeal, and afforded a reasonable period 
of time within which to respond thereto.          

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due process 
considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 failure to cooperate by not 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


